Exhibit 10.61

GILEAD SCIENCES, INC.

SEVERANCE PLAN

Adopted on March 23, 2004,

to be effective January 29, 2003

Amended and Restated on May 9, 2006,

to be effective January 1, 2005

Amended and Restated on May 8, 2007

to be effective May 8, 2007

Amended on February 8, 2008

to be effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.

  

INTRODUCTION

   1

II.

  

COMMENCEMENT OF PARTICIPATION

   1

III.

  

TERMINATION OF PARTICIPATION

   1

IV.

  

SEVERANCE PAY BENEFIT

   2

V.

  

TIME AND FORM OF SEVERANCE PAY BENEFIT

   5

VI.

  

DEATH OF A PARTICIPANT

   6

VII.

  

AMENDMENT AND TERMINATION

   7

VIII.

  

NON-ALIENATION OF BENEFITS

   8

IX.

  

SUCCESSORS AND ASSIGNS

   8

X.

  

LEGAL CONSTRUCTION

   8

XI.

  

ADMINISTRATION AND OPERATION OF THE PLAN

   8

XII.

  

CLAIMS, INQUIRIES AND APPEALS

   10

XIII.

  

BASIS OF PAYMENTS TO AND FROM PLAN

   12

XIV.

  

OTHER PLAN INFORMATION

   12

XV.

  

STATEMENT OF ERISA RIGHTS

   12

XVI.

  

AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

   13

XVII.

  

DEFINITIONS

   14

XVIII.

  

EXECUTION

   19

APPENDIX A Chief Executive Officer Severance Benefits

   20

APPENDIX B Executive Vice President and Senior Vice President Severance Benefits

   25

APPENDIX C Vice President and Senior Advisor Severance Benefits

   29 APPENDIX D Severance Benefits for Eligible Employees other than Chief
Executive Officer, Executive Vice President, Senior Vice President, Vice
President and Senior Advisor    33

 

i



--------------------------------------------------------------------------------

GILEAD SCIENCES, INC.

SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

(As Amended and Restated Effective May 8, 2007 and As Subsequently Amended
Effective

January 1, 2008)

 

I. INTRODUCTION

The Gilead Sciences, Inc. Severance Plan (the “Plan”) was originally adopted by
the Company effective January 29, 2003, and was subsequently amended and
restated effective January 1, 2005. The Plan was further amended and restated on
May 8, 2007 and subsequently amended on February 8, 2008 in order to effect the
following: (i) bring the Plan into documentary compliance with Section 409A of
the Code and the final Treasury Regulations thereunder and (ii) incorporate
certain transitional relief in accordance with (A) Treasury Notice 2005-1,
Q&A-19, as modified by the preamble to the proposed and the final regulations
pursuant to Section 409A of the Code, published in the Federal Register on
October 4, 2005 and April 17, 2007, respectively, and (B) Treasury Notice
2007-86. This Plan and Summary Plan Description is effective January 1, 2008 to
effect such full documentary compliance under Section 409A of the Code and
replaces all severance or similar plans or programs of the Company previously in
effect. The Company has no severance or similar plan or program other than this
Plan.1

The purpose of the Plan is to provide a Severance Pay Benefit to certain
Eligible Employees whose employment with the Company terminates under certain
prescribed circumstances. The Company is the Plan Administrator for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Plan is intended to comply with the requirements of Section 409A of the Code.

Capitalized terms used in this Plan shall have the meaning set forth in Section
XVII.

 

II. COMMENCEMENT OF PARTICIPATION

An Eligible Employee shall commence participation in the Plan upon the later of
(i) January 29, 2003 or (ii) his or her date of hire.

 

III. TERMINATION OF PARTICIPATION

A Participant’s participation in the Plan shall terminate upon the occurrence of
the earliest of the following:

 

(a) The Participant’s employment terminates without meeting the requirements of
Section IV(a)(i)(1).

 

 

1

The Triangle Pharmaceuticals, Inc. Severance Plan remained in effect until
January 23, 2004 and provided benefits to employees of Triangle who were
involuntarily terminated.

 

1



--------------------------------------------------------------------------------

(b) The Participant’s employment terminates with a provision of Section
IV(a)(ii) being applicable.

 

(c) The Participant fails to meet the requirements of Section IV(a)(i)(2).

 

(d) The Participant has received a complete distribution of his or her Severance
Pay Benefit.

 

(e) The Participant ceases to be an Eligible Employee (other than by reason of
termination of his or her employment with the Company).

 

(f) The Plan terminates.

 

IV. SEVERANCE PAY BENEFIT

 

(a) Eligibility for Severance Pay Benefit

 

  (i) Subject to Section IV(a)(ii), a Participant shall be eligible for a
Severance Pay Benefit only if the Participant meets the requirements of Section
IV(a)(i)(1) and Section IV(a)(i)(2).

 

  (1) The Participant incurs a Separation from Service as a result of an
involuntary termination of his or her Employee status by the Company because of
a Company-wide or departmental reorganization or a significant restructuring of
the Participant’s job duties; provided, however, that a Participant’s Employee
status shall also be deemed to have been involuntarily terminated by the Company
if he or she resigns because of (A) a transfer to a new work location that is
more than 50 miles from his or her previous work location, and (B) in the case
of a Participant whose Severance Pay Benefit is determined with reference to
Appendix A, B or C, a Constructive Termination (as defined in Section 11(d) of
the 2004 Equity Incentive Plan) in conjunction with a Change in Control and
within the time specified in Appendix A, B or C, as applicable.

 

  (2) The Participant executes the Release within the time frame prescribed
therein, but in no event more than forty-five (45) days after his or her
Separation from Service, and the period (if any such period is prescribed in the
Release) for revoking the execution of the Release under the Older Workers’
Benefit Protection Act, 29 U.S.C. § 626(f), expires without the Participant’s
revocation of such Release.

Under no circumstances shall a Participant be eligible for a Severance Pay
Benefit under the Plan if he or she terminates Employee status for the purpose
of accepting employment with the entity that effectuates a Change in Control,
its subsidiaries or affiliates.

 

  (ii) Notwithstanding Section IV(a)(i), a Participant shall be disqualified
from receiving a Severance Pay Benefit upon the occurrence of any of the
following:

 

  (1) The Participant voluntarily terminates Employee status for any reason
prior to the termination date set by the Company;

 

2



--------------------------------------------------------------------------------

  (2) The Participant’s Employee status is terminated by death or for cause
(including, without limitation, gross misconduct or dereliction of duty) or for
failure to meet performance goals or objectives as determined by the Company;

 

  (3) If the Participant is receiving short-term sick leave benefits on the date
his or her Employee status terminates, the Participant fails to execute and
deliver to the Company, within thirty (30) days after his or her Separation from
Service, a written waiver of any short-term sick leave benefits that might
otherwise be payable after such termination of Employee status;

 

  (4) The Participant terminates Employee status in order to accept employment
with an organization that is wholly or partly owned (directly or indirectly) by
the Company or an Affiliate;

 

  (5) The Participant accepts any job with a Buyer or Outsourcing Supplier;

 

  (6) The Participant is offered full-time employment with a Buyer or
Outsourcing Supplier at a new work location 50 miles or less from his or her
previous work location with the Company and taking such position would not
result in a reduction in his or her Regular Earnings;

 

  (7) Except in the case of a Severance Pay Benefit payable on account of a
Change in Control of the Company, the Participant received a severance benefit
in connection with an acquisition by the Company within 24 months prior to his
or her Separation from Service; or

 

  (8) Except for a Severance Pay Benefit payable on account of a Change in
Control of the Company, the Participant has not completed six months of
Continuous Service as of the date of his or her termination of Employee status;
provided, however, that, effective May 8, 2007, such service requirement shall
not be applicable to Employees who are Vice Presidents or in Grades 21 through
34.

The business decisions that may result in a Participant qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion. In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Participants need not be treated
in the same manner. Each Participant remains an employee at will, and the date
selected by the Company to terminate the Participant’s Employee status is within
its sole discretion.

 

3



--------------------------------------------------------------------------------

(b) Amount of Severance Pay Benefit

 

  (i) Subject to Section IV(b)(ii), the Severance Pay Benefit payable to a
Participant shall be as set forth in the applicable Appendix:

 

  (1) Appendix A – Chief Executive Officer.

 

  (2) Appendix B – Executive Vice Presidents and Senior Vice Presidents.

 

  (3) Appendix C – Vice Presidents and Senior Advisors.

 

  (4) Appendix D – All Eligible Employees not covered by Appendix A, B, or C.

Senior Advisors covered under Appendix C shall only be eligible for a Severance
Pay Benefit in connection with a Change in Control.

 

  (ii) Notwithstanding Section IV(b)(i), the total Severance Pay Benefit
otherwise payable to a Participant under the Plan shall be subject to reduction
(but not below zero) as follows:

 

  (1) If a Participant is reemployed by the Company or an Affiliate within the
number of weeks after his or her Separation from Service that is equal to the
number of weeks taken into consideration in calculating the Severance Pay
Benefit, the total Severance Pay Benefit payable to such Participant shall be
reduced to the dollar amount that the Participant’s Regular Earnings would have
been for the period from the date of termination to the date of reemployment. In
all cases, the reduced benefit will be based on the Participant’s Regular
Earnings used to calculate such Participant’s Severance Pay Benefit under the
Plan. A Participant will be considered “reemployed” under the Plan for purposes
of the foregoing repayment provision if he or she is rehired as an Employee or
if he or she is retained at a Company facility as or through a contractor for
more than a full-time equivalent of more than 45 work days.

 

  (2) If a Participant is employed by a Buyer or Outsourcing Vendor within the
number of weeks after his or her Separation from Service that is equal to the
number of weeks taken into consideration in calculating the Severance Pay
Benefit, the total Severance Pay Benefit payable to such Participant shall be
reduced to the dollar amount that the Participant’s Regular Earnings would have
been for the period from the date of termination to the date of employment with
the Buyer or Outsourcing Vendor.

Section IV(b)(ii)(2) may be waived in writing by the Company in its sole
discretion.

 

4



--------------------------------------------------------------------------------

  (3) By severance pay or other similar benefits payable under any other plan or
policy of the Company or an Affiliate or government required payment (other than
unemployment compensation under United States law), including, but not limited
to, any benefit enhancement program adopted as part of a pension plan, but only
to the extent the time and form of such alternative payments do not otherwise
result in an impermissible acceleration or deferral under Code Section 409A of
the Severance Pay Benefit payable under this Plan.

 

  (4) By any amounts payable pursuant to the Worker Adjustment and Retraining
Notification Act (“WARN”) or any other similar federal, state or local statute.

 

  (5) By the amount of any indebtedness to the Company, but only to the extent
such offset would not otherwise contravene any applicable limitations of Code
Section 409A.

 

(c) Repayment of the Severance Pay Benefit

If the Participant has received payment under the Plan in excess of the
Severance Pay Benefit, as reduced in accordance with Section IV(b)(ii), the
Participant must agree as a condition of reemployment that such excess will be
repaid to the Company within sixty (60) days after the date his or her
reemployment commences.

 

V. TIME AND FORM OF SEVERANCE PAY BENEFIT

 

(a) The Severance Pay Benefit for each Participant shall be paid in equal
periodic installments over the total number of weeks taken into account in
determining the amount of the Severance Pay Benefit to which such Participant in
entitled. Except as set forth below, such installments shall be payable over the
applicable period on the regularly scheduled pay dates for the Participant’s
former job and location, beginning with (i) the first such pay date within the
sixty (60)-day period measured from the date of his or her Separation from
Service on which both (A) the Release delivered by the Participant in accordance
with Section IV(a)(i)(2) is effective following the expiration of any applicable
revocation period and (B) any waiver required of the Participant pursuant to
Section IV(a)(ii)(3) is delivered to the Company or (if earlier) the last day of
such sixty (60)-day period, provided such Release and waiver are each delivered
to the Company within the required time period following the Participant’s
Separation from Service, as set forth in Section IV.

 

(b)

Notwithstanding any provision to the contrary in this Section V or any other
Section of the Plan, no Severance Pay Benefit that is deemed to constitute
“nonqualified deferred compensation” within the meaning of and subject to
Section 409A of the Code shall commence with respect to a Participant until the
earlier of (i) the first day of the seventh (7th) month following the date of
such Participant’s Separation from Service or (ii) the date of his or her death,
if the Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise

 

5



--------------------------------------------------------------------------------

 

required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this Section V(a)(ii) shall be paid in a lump sum
to the Participant, and any remaining Severance Pay Benefit shall be paid in
accordance with the schedule described in Section V(a) above.

 

(c) Notwithstanding Section V(b), should a Participant who is a Specified
Employee at the time of his or her Separation from Service become entitled to a
General Severance Pay Benefit prior to the occurrence of a Change in Control,
then the portion of that Severance Pay Benefit that does not exceed the dollar
limit described below and is otherwise scheduled to be paid no later than the
last day of the second calendar year following the calendar year in which his or
her Separation from Service occurs will not be subject to any deferred
commencement date under Section V(b) and shall be paid to such Participant as it
becomes due under Section V(a), provided and only if such portion qualifies as
an involuntary separation pay plan in accordance with the requirements set forth
in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. For purposes of this
paragraph (iii), the applicable dollar limitation will be equal to two (2) times
the lesser of (A) the Participant’s annualized compensation (based on his or her
annual rate of pay for the taxable year preceding the taxable year of his or her
Separation from Service, adjusted to reflect any increase during that taxable
year which was expected to continue indefinitely had such Separation from
Service not occurred) or (B) the compensation limit under Section 401(a)(17) of
the Code as in effect in the year of the Separation from Service. To the extent
the portion of the Severance Pay Benefit to which such Participant would
otherwise be entitled under Section V(a) during the deferral period under
Section V(b) exceeds the foregoing dollar limitation, such excess shall be paid
in a lump sum upon the expiration of that deferral period, in accordance with
the payment delay provisions of Section V(b), and the remainder of the Severance
Pay Benefit (if any) shall be paid in accordance with the schedule described in
Section V(a). In no event, however, shall this paragraph (iii) be applicable to
any Severance Pay Benefit (or any portion thereof) which does not qualify as an
involuntary separation pay plan under Section 1.409A-(b)(9)(iii) of the Treasury
Regulations.

 

(d) Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(3) of the Code and the
Treasury Regulations thereunder.

 

(e) No interest shall be paid on a Severance Pay Benefit required to be deferred
in accordance with the foregoing.

 

VI. DEATH OF A PARTICIPANT

If a Participant dies after qualifying for a Severance Pay Benefit but before
such benefit is completely paid, the balance of the Severance Pay Benefit shall
be paid in a lump sum to the Participant’s Beneficiary not later than the later
of (i) December 31 of the year in which the Participant’s death occurred or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following the
date of the Participant’s death.

 

6



--------------------------------------------------------------------------------

VII. AMENDMENT AND TERMINATION

 

(a) General Rule.

Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, (subject to Sections VII(b) and (c)) the
Company reserves the right to amend or terminate the Plan at any time by action
of its board of directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority of the board of directors. However,
no amendment or termination shall adversely affect the right of a Participant
who incurs a Separation from Service prior to the date of such amendment or
termination to:

 

  (i) receive the unpaid balance of any Severance Pay Benefit that has become
payable in accordance with the foregoing provisions of the Plan; or

 

  (ii) qualify for a Severance Pay Benefit by the timely execution and delivery
of the requisite Release after the date of such amendment or termination.

 

(b) Restrictions on Amendments.

Notwithstanding Section VII(a) of the Plan, and except to the extent required to
comply with applicable law, no termination of the Plan and no amendment
described below shall be effective if adopted within six months before or at any
time after the public announcement of an event or proposed transaction which
would constitute a Change in Control (as such term is defined prior to such
amendment); provided, however, that such an amendment or termination of the Plan
may be effected, even if adopted after such a public announcement, if (a) the
amendment or termination is adopted after any plans have been abandoned to cause
the event or effect the transaction which, if effected, would have constituted
the Change in Control, and the event which would have constituted the Change in
Control has not occurred, and (b) within a period of six months after such
adoption, no other event constituting a Change in Control has occurred, and no
public announcement of a proposed transaction which would constitute a Change in
Control has been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.

The amendments prohibited by this Section VII(b) include any amendment which is
executed (or would otherwise become effective) at the request of a third party
who effectuates a Change in Control or any amendment which, if adopted and given
effect would:

 

  (i) Deprive any individual who is an Eligible Employee as of the Change in
Control of coverage under the Plan as in effect at the time of such amendment;

 

  (ii) Limit eligibility for or reduce the amount of any Severance Pay Benefit;
or

 

  (iii) Amend Section VII, IX, or the definitions of the terms “Change in
Control” or “Successors and Assigns” in Section XVII of the Plan.

 

7



--------------------------------------------------------------------------------

No person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments or termination described in this
Section VII(b).

 

(c) No Change in Payment Schedule

Under no circumstances shall any amendment or termination of the Plan affect or
modify the payment schedule in effect for a Participant’s Severance Pay Benefit
in a manner which would otherwise result in an impermissible acceleration or
deferral of that payment schedule under Code Section 409A.

 

(d) Amendments to Comply with Section 409A of the Code.

Notwithstanding any provision of Section VII to the contrary, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Plan as may be
necessary to ensure the Severance Pay Benefits provided under this Plan are made
in a manner that qualifies for exemption from, or otherwise complies with,
Section 409A of the Code; provided, however, that the Company makes no
representation that the Severance Pay Benefit provided under this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the Severance Pay Benefits
provided under this Plan.

 

VIII.  NON-ALIENATION OF BENEFITS

To the full extent permitted by law and except as expressly provided in the
Plan, no Severance Pay Benefit shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt to
do so shall be void.

 

IX. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Company, its Successors and Assigns.
Notwithstanding that the Plan may be binding upon such Successors and Assigns by
operation of law, the Company shall require any Successor or Assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.

 

X. LEGAL CONSTRUCTION

This Plan is governed by and shall be construed in accordance with the Code and
ERISA and, to the extent not preempted by ERISA, with the laws of the State of
California.

 

XI. ADMINISTRATION AND OPERATION OF THE PLAN

 

(a) Plan Sponsor and Plan Administrator.

The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan as
such terms are used in ERISA.

 

8



--------------------------------------------------------------------------------

(b) Administrative Power and Responsibility.

The Company in its capacity as Plan Administrator of the Plan is the named
fiduciary that has the authority to control and manage the operation and
administration of the Plan. The Company shall make such rules, regulations,
interpretations, and computations and shall take such other action to administer
the Plan as it may deem appropriate. The Company shall have the sole discretion
to interpret the provisions of the Plan and to determine eligibility for
benefits pursuant to the objective criteria set forth in the Plan. In
administering the Plan, the Company shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in section
404(a)(l) of ERISA. The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under the Plan as it shall determine to be necessary or
appropriate. Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.

 

(c) Review Panel.

Upon receipt of a request for review, the Company shall appoint a Review Panel
that shall consist of three or more individuals. The Review Panel shall be the
named fiduciary that shall have authority to act with respect to appeals from
denial of benefits under the Plan.

 

(d) Service in More Than One Fiduciary Capacity.

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.

 

(e) Performance of Responsibilities.

The responsibilities of the Company under the Plan shall be carried out on its
behalf by its officers, employees, and agents. The Company may delegate any of
its fiduciary responsibilities under the Plan to another person or persons
pursuant to a written instrument that specifies the fiduciary responsibilities
so delegated to each such person.

 

(f) Employee Communications and Other Plan Activities.

In communications with its employees and in any other activities relating to the
Plan, the Company shall comply with the rules, regulations, interpretations,
computations, and instructions that were issued to administer the Plan. With
respect to matters relating to the Plan, directors, officers, and employees of
the Company shall act on behalf or in the name of the Company in their capacity
as directors, officers, and employees and not as individual fiduciaries.

 

9



--------------------------------------------------------------------------------

XII. CLAIMS, INQUIRIES AND APPEALS

 

(a) Claims for Benefits and Inquiries.

All claims for benefits and all inquiries concerning the Plan or present or
future rights to benefits under the Plan, shall be submitted to the Plan
Administrator in writing and addressed as follows: “Gilead Sciences, Inc., Plan
Administrator under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404 “ or such other location as communicated to the
Participant. A claim for benefits shall be signed by the Participant, or if a
Participant is deceased, by such Participant’s spouse or registered domestic
partner, designated beneficiary or estate, as the case may be.

 

(b) Denials of Claims.

In the event that any claim for benefits is denied, in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and of
the right to a review thereof. Such written notice shall set forth in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provision on which such denial is based, a
description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary, an explanation of the Plan’s
review procedure which includes information on how to appeal the denial and a
statement regarding the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review. Such
written notice shall be given to the claimant within 90 days after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time of up to an additional 90 days for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision on the claim for benefits. The
claimant shall be permitted to appeal such denial in accordance with the Review
Procedure set forth below.

 

(c) Review Panel.

The Plan Administrator shall appoint a “Review Panel,” consisting of three or
more individuals who may (but need not) be employees of the Company. The Review
Panel shall be the named fiduciary that has the authority to act with respect to
any appeal from a denial of benefits.

 

(d) Requests for a Review.

Any person whose claim for benefits is denied in whole or in part, or such
person’s duly authorized representative, may appeal from such denial by
submitting a request for a review of the claim to the Review Panel within 60
days after receiving written notice of such denial from the Plan Administrator.
A request for review shall be in writing and shall be addressed as follows:
“Review Panel under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as

 

10



--------------------------------------------------------------------------------

communicated to the Participant. A request for review shall set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters that the claimant deems pertinent. As part of the review procedure, the
claimant or the claimant’s duly authorized representative may submit written
comments, documents, records and other information related to the claim. The
Review Panel will consider all comments, documents, records and other
information submitted by the claimant or the claimant’s duly authorized
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The claimant
will be provided, upon request and free of charge, reasonable access to and
copies of all documents, records or other information (all of which must not be
privileged) relevant to the benefit claim. The Review Panel may require the
claimant to submit such additional facts, documents or other material as it may
deem necessary or appropriate in making its review.

 

(e) Decision on Review.

The Review Panel shall act on each request for review and notify the claimant
within 60 days after receipt thereof unless special circumstances require an
extension of time, up to an additional 60 days, for processing the request. If
such an extension for review is required, written notice of the extension shall
be furnished to the claimant within the initial 60-day period. The Review Panel
shall give prompt, written notice of its decision to the claimant and to the
Plan Administrator. In the event that the Review Panel confirms the denial of
the claim for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, specific references to the Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim, a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement informing the claimant
of his or her right to bring a civil action under ERISA section 502(a).

 

(f) Rules and Procedures.

The Review Panel shall establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section XII. The Review Panel may require a claimant
who wishes to submit additional information in connection with an appeal from
the denial of benefits to do so at the claimant’s own expense.

 

(g) Exhaustion of Remedies.

No legal action for benefits under the Plan shall be brought unless and until
the claimant:

 

  (i) has submitted a written claim for benefits in accordance with Section
XII(a);

 

  (ii) has been notified by the Plan Administrator that the claim is denied;

 

11



--------------------------------------------------------------------------------

  (iii) has filed a written request for a review of the claim in accordance with
Section XII(d); and

 

  (iv) has been notified in writing that the Review Panel has affirmed the
denial of the claim.

 

XIII.  BASIS OF PAYMENTS TO AND FROM PLAN

All Severance Pay Benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Company.

 

XIV. OTHER PLAN INFORMATION

 

(a) Plan Identification Numbers.

The Employer Identification Number (EIN) assigned to the Plan Sponsor (Gilead
Sciences, Inc.) by the Internal Revenue Service is 94-3047598. The Plan Number
(PN) assigned to the Plan by the Plan Sponsor pursuant to instructions of the
Internal Revenue Service is 508.

 

(b) Ending Date of the Plan’s Fiscal Year.

The date of the end of the year for the purpose of maintaining the Plan’s fiscal
records is December 31.

 

(c) Agent for the Service of Legal Process.

The agent for the service of legal process with respect to the Plan is the
Secretary of Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, CA 94404.
The service of legal process may also be made on the Plan by serving the Plan
Administrator.

 

(d) Plan Sponsor and Administrator.

The “Plan Sponsor” and the “Plan Administrator” of the Plan is Gilead Sciences,
Inc., 333 Lakeside Drive, Foster City, CA 94404; 650-522-5800 or such other
location as communicated to the Participant. The Plan Administrator is the named
fiduciary charged with responsibility for administering the Plan.

 

XV. STATEMENT OF ERISA RIGHTS

 

(a) As a participant in this Plan (which is a welfare plan sponsored by the
Company), you are entitled to the following rights and protection under ERISA:

 

(b) Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all Plan documents, collective
bargaining agreements and copies of all documents filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure of the Employee
Benefits Security Administration.

 

12



--------------------------------------------------------------------------------

(c) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

 

(d) In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people responsible for the operation of the employee benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan Participants and
Beneficiaries.

 

(e) No one, including your employer, your union, nor any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a Plan benefit or exercising your rights under ERISA. If your claim
for a Plan benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the claim
reviewed and reconsidered.

 

(f) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

(g) If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Labor, listed in your telephone directory
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

XVI. AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

ERISA requires Gilead Sciences, Inc., as the Plan Administrator of a benefit
plan sponsored by the Company, to make available for your examination the Plan
documents under which the Plan is established and operated.

The pertinent Plan documents include official Plan texts and any other documents
under which the Plan is established or operated, and applicable collective
bargaining agreements.

 

13



--------------------------------------------------------------------------------

These Plan documents are available for your examination at the Plan
Administrator’s office, 333 Lakeside Drive, Foster City, CA 94404, and at
certain other locations such as the Company’s Human Resources offices.

 

XVII. DEFINITIONS

 

(a) “Affiliate” means a member of the Affiliated Group other than Gilead
Sciences, Inc. and any Subsidiary.

 

(b) “Affiliated Group” means the Company and each member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Section 414(b) and (c) of the Code and the
Treasury Regulations issued thereunder.

 

(c) “Beneficiary” means the person or persons so designated by a Participant. A
Participant may change or revoke a designation of a Beneficiary at any time. To
be effective, any designation of a Beneficiary, or any change or revocation
thereof, must be made in writing on the prescribed form and must be received by
the Company (in a form acceptable to the Company) before the Participant’s
death. If a Participant fails to make a valid designation of a Beneficiary, or
if the validly designated Beneficiary is not living when a payment is to be made
to such Beneficiary hereunder, the Participant’s Beneficiary shall be the
Participant’s spouse or registered domestic partner if then living or, if not,
the Participant’s estate.

 

(d) “Buyer” means an entity that purchases (or has purchased) some or all of the
Affiliated Group’s interest applicable to the operation in which the Participant
is employed, or an entity that is a direct or indirect successor in ownership or
management of the operation in which the Participant is employed.
Notwithstanding the above, Buyer shall not include the entity that effectuates a
Change in Control.

 

(e) “Change in Control” means an event which constitutes a change in control of
the Company as defined in Section 2(i) of the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

(g) “Company” means Gilead Sciences, Inc. Where the context requires, “Company”
also includes its Subsidiaries, and any of their Successors and Assigns.

 

(h) “Continuous Service” means the sum of the following:

 

  (i) Any period of time during which a person qualifies as an Eligible Employee
or, having once so qualified, is on a leave of absence with pay, a paid vacation
or holiday or is receiving benefits under the Company’s short-term disability
plan; or;

 

14



--------------------------------------------------------------------------------

  (ii) Any other period that constitutes Continuous Service under written rules
or procedures adopted from time to time by the Company, subject to such terms
and conditions as the Company may establish; and any period of time while
employed by the Company’s Successor or Assigns that that would have constituted
Continuous Service if the service had been with the Company prior to the Change
in Control.

If an Eligible Employee’s Continuous Service is interrupted and the Eligible
Employee subsequently returns to a status that constitutes Continuous Service,
such prior Continuous Service shall be disregarded for all purposes of the Plan,
except that if an Eligible Employee is reemployed within one year following
termination of Continuous Service, all prior Continuous Service and the time
period between the date of termination and reemployment will be considered
Continuous Service.

 

(i) “Determination Date” means each December 31.

 

(j) “Eligible Employee” means any common law employee on the U.S. dollar payroll
of the Company or any Subsidiary who (i) is not on the payroll of a person other
than the Company or such Subsidiary and is for any reason deemed by the Company
or any Subsidiary to be a common law employee of the Company or such Subsidiary;
(ii) is not considered by the Company or any Subsidiary in its sole discretion
to be an independent contractor, regardless of whether the individual is in fact
a common law employee of the Company or such Subsidiary; and (iii) who at the
time of his or her Separation from Service with the Company or such Subsidiary
is not on a Leave of Absence Without Pay. An individual’s status as an Eligible
Employee shall be determined by the Company in its sole discretion, and such
determination shall be conclusively binding on all persons. Notwithstanding the
foregoing, “Eligible Employee” does not include an employee or former employee
of an entity the stock or assets of which are acquired by the Company or any
Subsidiary, unless and until the Company’s management determines that the Plan
shall be applicable to such employees or former employees.

 

(k) “Employer Group” means the Company and each other member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1),
(2) and (3) for purposes of determining the controlled group of corporations
under Section 414(b), the phrase “at least 50 percent” shall be used instead of
“at least 80 percent” each place the latter phrase appears in such sections, and
in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations.

 

(l) “Employee” means an individual for so long as he or she is in the employ of
at least one member of the Employer Group, subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

15



--------------------------------------------------------------------------------

(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time.

 

(n) “Family Leave” means a leave under the Company’s family leave policy.

 

(o) “Leave of Absence Without Pay” means a leave of absence without pay under
the Company’s leave of absence policy.

 

(p) “Outsourcing Supplier” means an entity to whom the Company outsources a
function performed by Eligible Employees where the Company agrees with such
entity in the outsourcing agreement that it will offer jobs to current Eligible
Employees performing that function for the Company.

 

(q) “Participant” means any Eligible Employee who has commenced participation in
the Plan pursuant to Section II and whose participation has not terminated
pursuant to Section III.

 

(r) “Plan” means the Gilead Sciences, Inc. Severance Plan.

 

(s) “Plan Administrator” means the Company.

 

(t) “Regular Earnings” means straight-time wages or salary paid to a Participant
by any entity within the Employer Group for working a regular work schedule or
for a leave of absence with pay, and shall include any amount that is
contributed to any employee benefit plan on behalf of the Participant by any
entity within the Employer Group under a salary reduction agreement entered into
pursuant to such plan and that is excluded from the Participant’s gross income
under section 125, 132(f), or 402(g) of the Code.

 

(u) “Release” means a Release in the form prescribed by the Company in its sole
discretion, pursuant to which the Participant shall waive all employment-related
claims in connection with his or her employment with the Employer Group and the
termination of that employment, other than claims for benefits under the actual
terms of an employee benefit plan and worker’s compensation. For employees
subject to the Age Discrimination in Employment Act, such Release shall be
structured so as to comply with the requirements of the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f). The form of Release may vary among
categories of employees and from employee to employee within any category of
employees.

 

(v) “Severance Pay Benefit” means a benefit provided by the Plan, as determined
pursuant to Section IV.

 

(w) “Specified Employee” shall mean a “key employee” (within the meaning of that
term under Code Section 416(i)). Effective as of January 1, 2005, a Specified
Employee is an Eligible Employee who, at any time during the twelve (12)-month
period ending with the applicable Determination Date, is:

 

  (i) An officer of the Company having aggregate annual compensation from the
Company and/or one or more other Affiliated Companies greater than the
compensation limit in effect at the time under Section 416(i)(1)(A)(i) of the
Code, provided that no more than fifty officers of the Company shall be
determined to be Specified Employees as of any Determination Date;

 

16



--------------------------------------------------------------------------------

  (ii) A five percent owner of the Company or any Affiliated Company; or

 

  (iii) A one percent owner of the Company or any Affiliated Company who has
aggregate annual compensation from the Company and/or one or more other
Affiliated Companies of more than $150,000.

If an Eligible Employee is determined to be a Specified Employee on a
Determination Date, then such Eligible Employee shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first
April 1 following the Determination Date and ending on the next March 31.

For purposes of determining an officer’s compensation when identifying Specified
Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)–2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)–2(d), 2(e) and 2(g).

 

(x) “Subsidiary” means any corporation with respect to which Gilead Sciences,
Inc., one or more Subsidiaries, or Gilead Sciences, Inc., together with one or
more Subsidiaries, own not less than 80% of the total combined voting power of
all classes of stock entitled to vote, or not less than 80% of the total value
of all shares of all outstanding classes of stock.

 

(y) “Successors and Assigns” means a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including the Plan)
whether by operation of law or otherwise.

 

(z) “Separation from Service” means the Participant’s cessation of Employee
status. For purposes of the Plan, a Separation from Service shall be determined
in accordance with the following standards:

A Separation from Service will not be deemed to have occurred if the Participant
continues to provide services to one or more members of the Employer Group
(whether as a common-law employee or non-employee consultant or contractor) at
an annual rate that is 50% or more of the services rendered, on average, during
the immediately preceding 36-months of employment with the Employer Group (or if
employed by the Employer Group less than 36 months, such lesser period).

A Separation from Service will be deemed to have occurred if the Participant’s
service with the Employer Group (whether as a common-law employee or
non-employee consultant or contractor) is permanently reduced to an annual rate
that is less than 20% of the services rendered, on average, during the
immediately preceding 36 months of employment with the Employer Group (or if
employed by the Employer Group less than 36 months, such lesser period).

 

17



--------------------------------------------------------------------------------

If such services are permanently reduced by more than 20% but less than 50% of
the average over the prior 36 months (or lesser period), a Separation from
Service may be deemed to occur based on the facts and circumstances, including,
but not limited to, whether the Participant is treated as an employee for other
purposes, such as participation in employee benefit programs, and whether the
Participant is able to perform services for other unrelated entities.

In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Participant is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months or any longer period for which such Participant’s right to reemployment
with one or more members of the Employer Group is provided either by statute or
contract; provided, however, that in the event of a Participant’s leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and that causes such individual to be unable to perform his
or her duties as an Employee, no Separation from Service shall be deemed to
occur during the first twenty-nine (29) months of such leave. If the period of
leave exceeds six (6) months (or twenty-nine (29) months in the event of
disability as indicated above) and the Participant’s right to reemployment is
not provided either by statute or contract, then such Participant will be deemed
to have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.

This definition of Separation from Service shall not be interpreted as limiting
the right of the Company or any other member of the Employer Group to terminate
the employment of an individual while on military leave, sick leave or other
bona fide leave of absence, to the extent permissible under applicable law.

(aa) “2004 Equity Incentive Plan” means the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision

(bb) “Year of Continuous Service” means the number of days (as defined by the
Company in written rules adopted by it from time to time) of Continuous Service,
divided by 365. A Participant’s Severance Pay Benefit calculation shall include
both full and any partial Years of Continuous Service.

 

18



--------------------------------------------------------------------------------

XVIII.  EXECUTION

The Company has caused its duly-authorized officer to execute the foregoing Plan
as amended and restated effective as of January 1, 2008.

 

GILEAD SCIENCES, INC. By:   /s/ Kristen M. Metza   Kristen M. Metza   Senior
Vice President, Human Resources   Date: February 8, 2008

 

19



--------------------------------------------------------------------------------

APPENDIX A

Chief Executive Officer

Severance Benefits

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable either within
the 24-month period following a Change in Control or within the applicable
period, as specified in the definition thereof in Section 11(d) of the 2004
Equity Incentive Plan, that precedes such Change in Control (the “Change in
Control Period”), the Severance Pay Benefit shall be:

 

  1. Three times annual Regular Earnings, plus three times the greater of
(a) the last bonus paid under the Company’s annual bonus plan applicable to the
Participant Bonus Plan or (b) the target bonus under the Company’s annual bonus
plan applicable to the Participant for the bonus year in which employment
terminates.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan (or other arrangement as provided herein) until the earlier of
(a) the end of the thirty-six (36)-month period following the date of the
Participant’s Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage which is coincidental with the
Participant’s COBRA continuation period, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provided, however,
that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Following the completion of such
COBRA continuation coverage, the same arrangement shall continue in effect, to
the extent such coverage is provided by one more insured group health plans
maintained by the Company for its current and former employees. In the absence
of such insured plans, the Participant shall, following the expiration of the
COBRA coverage period, obtain medical care insurance for himself or herself and
his or her eligible family members. The Participant shall submit appropriate
evidence of each periodic premium paid for such insurance within sixty (60) days
after the required premium payment date, and to the extent such premium payment
represents the cost of medical care coverage at a level not greater than the
level of coverage in effect for the Participant and his or her eligible family
members at the end of the COBRA coverage period, the Company shall within thirty
(30) days after such submission reimburse the Participant for the portion of
that premium payment in excess of the monthly premiums the Participant would
have paid for the

 

20



--------------------------------------------------------------------------------

 

comparable period of such coverage under the Company’s group health plan had the
Participant continued to be covered under such plan. During the period such
medical care coverage remains in effect hereunder following the COBRA
continuation period, the following provisions shall govern the arrangement:
(a) the amount of medical care expenses or premium payments eligible for
reimbursement in any one calendar year of such coverage (or any in-kind medical
care coverage provided in any one calendar year) shall not affect the amount of
expenses or premium payments eligible for reimbursement (or the in-kind benefits
to be provided) in any subsequent calendar year for which medical care coverage
is to be provided hereunder; (ii) any reimbursement of medical care expenses or
premium payments covered hereunder shall be made by the Company as soon as
administratively practicable following the incurrence of those expenses or
premium payments, but in no event later than the close of the calendar year
following the calendar year in which those expenses or premium payments are made
or incurred; and (iii) the right to such continued medical care coverage cannot
be liquidated or exchanged for any other benefit. Further, as a condition of the
coverage provided under this section A.2, the Participant will be required to
notify the Company upon securing comparable coverage from another employer
during such thirty-six (36)-month period. The period of continuation coverage
provided by the Company shall reduce the number of months of continuation
coverage which the Participant (including, if applicable, the Participant’s
eligible family members) is entitled to receive under COBRA.

 

  3. Outplacement services for 12 months following the date of Separation from
Service.

 

  4.

An additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an amount
equal to the excise tax imposed pursuant to Section 4999 of the Code on the
Severance Pay Benefit and any other payment in the nature of compensation that
constitutes a “parachute payment” under Section 280G of the Code (the “Excise
Tax”). All calculations required pursuant to this provision shall be performed
by an independent registered public company accounting firm retained by the
Company for such purpose and shall be based on information supplied by the
Company and the Participant. For any parachute payments occurring at the time of
the Change in Control, the relevant calculations shall be completed within ten
(10) business days after the effective date of such Change in Control, and for
any parachute payments attributable to the Participant’s Separation from
Service, the calculations shall be completed within ten (10) business days after
the effective date of such Separation from Service. Such calculations shall be
conclusive and binding on all interested persons. The additional payment
resulting from such calculations shall be made to the Participant within ten
(10) business days following the completion of such calculations or (if later)
at the time the related Excise Tax is remitted to the appropriate tax
authorities. In the

 

21



--------------------------------------------------------------------------------

 

event that the Participant’s actual Excise Tax liability is determined by a
Final Determination to be greater than the Excise Tax liability taken into
account for purposes of the additional payment initially made to the Participant
pursuant to the preceding provisions of this section A.4, then within forty-five
(45) days following that Final Determination, the Participant shall notify the
Company of such determination, and a new Excise Tax calculation based upon that
Final Determination shall be made within the next forty-five (45) days. The
Company shall make a supplemental tax gross up payment (as calculated in the
same manner as the initial payment hereunder) to the Participant attributable to
that excess Excise Tax liability within ten (10) business days following the
completion of the applicable calculations or (if later) at the time such excess
tax liability is remitted to the appropriate tax authorities. In the event that
the Participant’s actual Excise Tax liability is determined by a Final
Determination to be less than the Excise Tax liability taken into account for
purposes of the additional payment made to him or her pursuant to the preceding
provisions of this section A.4, then the Participant shall refund to the
Company, promptly upon receipt, any federal or state tax refund attributable to
the Excise Tax overpayment. For purposes of this section A.4, a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (i) agreed to by both the Participant and the Company (such agreement by
the Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Participant and the Company
concur or with respect to which the period within which an appeal may be filed
has lapsed without a notice of appeal being filed. Notwithstanding anything to
the contrary in the foregoing, the additional payment and any supplemental
payments under this section A.4 shall be subject to the hold-back provisions of
Section V(b) of the Plan, to the extent those payments relate to any amounts and
benefits provided hereunder that constitute parachute payments attributable to
the Participant’s Separation from Service. In addition, such additional payment
and any supplemental payments shall in no event be made later than the end of
the calendar year that follows the calendar year in which the related taxes are
remitted to the appropriate tax authorities, or such other specified time or
schedule that may be permitted under Section 409A of the Code.

 

B. Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable upon
completion of six or more months of Continuous Service and at any time other
than within the Change in Control Period as defined in paragraph A of the
Appendix A, then the Severance Pay Benefit shall be:

 

  1. Two times annual Regular Earnings plus two times the target bonus under the
Company’s annual bonus plan applicable to the Participant for the bonus year in
which employment terminates, prorated for the number of months of employment in
the bonus year.

 

22



--------------------------------------------------------------------------------

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan (or
other arrangement as provided herein) until the earlier of (a) the end of the
twenty-four (24) month period following the date of Separation from Service or
(b) the date the Participant secures comparable group health plan coverage from
another employer. During the period of such continued medical care coverage
which is coincidental with the Participant’s COBRA continuation period, the
Company shall pay its share of the monthly premium (if any) for group health
plan coverage to the same extent it pays for coverage for similarly situated
active employees; provide, however, that such payment shall be contingent upon
the Participant’s timely payment of the employee portion of any monthly premium.
Following the completion of such COBRA continuation coverage, the same
arrangement shall continue in effect, to the extent such coverage is provided by
one more insured group health plans maintained by the Company for its current
and former employees. In the absence of such insured plans, the Participant
shall, following the expiration of the COBRA coverage period, obtain medical
care insurance for himself or herself and his or her eligible family members.
The Participant shall submit appropriate evidence of each periodic premium paid
for such insurance within sixty (60) days after the required premium payment
date, and to the extent such premium payment represents the cost of medical care
coverage at a level not greater than the level of coverage in effect for the
Participant and his or her eligible family members at the end of the COBRA
coverage period, the Company shall within thirty (30) days after such submission
reimburse the Participant for the portion of that premium payment in excess of
the monthly premiums the Participant would have paid for the comparable period
of such coverage under the Company’s group health plan had the Participant
continued to be covered under such plan. During the period such medical care
coverage remains in effect hereunder following the COBRA continuation period,
the following provisions shall govern the arrangement: (a) the amount of medical
care expenses or premium payments eligible for reimbursement in any one calendar
year of such coverage (or any in-kind medical care coverage provided in any one
calendar year) shall not affect the amount of expenses or premium payments
eligible for reimbursement (or the in-kind benefits to be provided) in any
subsequent calendar year for which medical care coverage is to be provided
hereunder; (ii) any reimbursement of medical care expenses or premium payments
covered hereunder shall be made by the Company as soon as administratively
practicable following the incurrence of those expenses or premium payments, but
in no event later than the close of the calendar year following the calendar
year in which those expenses or premium payments are made or incurred; and
(iii) the right to such continued medical care coverage cannot be liquidated or
exchanged for any other benefit. Further, as a condition of the coverage
provided under this section B.2, the Participant will be required to notify the
Company upon securing comparable coverage from another employer during such
twenty-four (24)-month

 

23



--------------------------------------------------------------------------------

 

period. The period of continuation coverage provided by the Company shall reduce
the number of months of continuation coverage which the Participant (including,
if applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  3. Outplacement services for 12 months following the date of Separation from
Service.

 

24



--------------------------------------------------------------------------------

APPENDIX B

Executive Vice President and

Senior Vice President

Severance Benefits

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable either within
the 18- month period following a Change in Control or within the applicable
period, as specified in the definition thereof in Section 11(d) of the 2004
Equity Incentive Plan, that precedes such Change in Control (the “Change in
Control Period”), the Severance Pay Benefit shall be:

 

  1. 2.5 times annual Regular Earnings, plus 2.5 times the greater of (a) the
last bonus paid under the Company’s annual bonus plan applicable to the
Participant or (b) the target bonus under the Company’s annual bonus plan
applicable to the Participant for the bonus year in which employment terminates.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan (or other arrangement as provided herein) until the earlier of
(a) the end of the thirty (30)-month period following the date of Separation
from Service or (b) the date the Participant secures comparable group health
plan coverage from another employer. During the period of such continued medical
care coverage which is coincidental with the Participant’s COBRA continuation
period, the Company shall pay its share of the monthly premium (if any) for
group health plan coverage to the same extent it pays for coverage for similarly
situated active employees; provided, however, that such payment shall be
contingent upon the Participant’s timely payment of the employee portion of any
monthly premium. Following the completion of such COBRA continuation coverage,
the same arrangement shall continue in effect, to the extent such coverage is
provided by one more insured group health plans maintained by the Company for
its current and former employees. In the absence of such insured plans, the
Participant shall, following the expiration of the COBRA coverage period, obtain
medical care insurance for himself or herself and his or her eligible family
members. The Participant shall submit appropriate evidence of each periodic
premium paid for such insurance within sixty (60) days after the required
premium payment date, and to the extent such premium payment represents the cost
of medical care coverage at a level not greater than the level of coverage in
effect for the Participant and his or her eligible family members at the end of
the COBRA coverage period, the Company shall within thirty (30) days after such
submission reimburse the Participant for the portion of that premium payment in

 

25



--------------------------------------------------------------------------------

 

excess of the monthly premiums the Participant would have paid for the
comparable period of such coverage under the Company’s group health plan had the
Participant continued to be covered under such plan. During the period such
medical care coverage remains in effect hereunder following the COBRA
continuation period, the following provisions shall govern the arrangement:
(a) the amount of medical care expenses or premium payments eligible for
reimbursement in any one calendar year of such coverage (or any in-kind medical
care coverage provided in any one calendar year) shall not affect the amount of
expenses or premium payments eligible for reimbursement (or the in-kind benefits
to be provided) in any subsequent calendar year for which medical care coverage
is to be provided hereunder; (ii) any reimbursement of medical care expenses or
premium payments covered hereunder shall be made by the Company as soon as
administratively practicable following the incurrence of those expenses or
premium payments, but in no event later than the close of the calendar year
following the calendar year in which those expenses or premium payments are made
or incurred; and (iii) the right to such continued medical care coverage cannot
be liquidated or exchanged for any other benefit. Further, as a condition of the
coverage provided under this section A.2, the Participant will be required to
notify the Company upon securing comparable coverage from another employer
during such thirty (30)-month period. The period of continuation coverage
provided by the Company shall reduce the number of months of continuation
coverage which the Participant (including, if applicable, the Participant’s
eligible family members) is entitled to receive under COBRA.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

  4.

An additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an amount
equal to the excise tax imposed pursuant to Section 4999 of the Code on the
Severance Pay Benefit and any other payment in the nature of compensation that
constitutes a “parachute payment” under Section 280G of the Code (the “Excise
Tax”). All calculations required pursuant to this provision shall be performed
by an independent registered public company accounting firm retained by the
Company for such purpose and shall be based on information supplied by the
Company and the Participant. For any parachute payments occurring at the time of
the Change in Control, the relevant calculations shall be completed within ten
(10) business days after the effective date of such Change in Control, and for
any parachute payments attributable to the Participant’s Separation from
Service, the calculations shall be completed within ten (10) business days after
the effective date of such Separation from Service. Such calculations shall be
conclusive and binding on all interested persons. The additional payment
resulting from such calculations shall be made to the Participant within ten
(10) business days following the completion of such calculations or (if later)
at the time the related Excise Tax is remitted to the appropriate tax
authorities. In the

 

26



--------------------------------------------------------------------------------

 

event that the Participant’s actual Excise Tax liability is determined by a
Final Determination to be greater than the Excise Tax liability taken into
account for purposes of the additional payment initially made to the Participant
pursuant to the preceding provisions of this section A.4, then within forty-five
(45) days following that Final Determination, the Participant shall notify the
Company of such determination, and a new Excise Tax calculation based upon that
Final Determination shall be made within the next forty-five (45) days. The
Company shall make a supplemental tax gross up payment (as calculated in the
same manner as the initial payment hereunder) to the Participant attributable to
that excess Excise Tax liability within ten (10) business days following the
completion of the applicable calculations or (if later) at the time such excess
tax liability is remitted to the appropriate tax authorities. In the event that
the Participant’s actual Excise Tax liability is determined by a Final
Determination to be less than the Excise Tax liability taken into account for
purposes of the additional payment made to him or her pursuant to the preceding
provisions of this section A.4, then the Participant shall refund to the
Company, promptly upon receipt, any federal or state tax refund attributable to
the Excise Tax overpayment. For purposes of this section A.4, a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (i) agreed to by both the Participant and the Company (such agreement by
the Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Participant and the Company
concur or with respect to which the period within which an appeal may be filed
has lapsed without a notice of appeal being filed. Notwithstanding anything to
the contrary in the foregoing, the additional payment and any supplemental
payments under this section A.4 shall be subject to the hold-back provisions of
Section V(b) of the Plan, to the extent those payments relate to any amounts and
benefits provided hereunder that constitute parachute payments attributable to
the Participant’s Separation from Service. In addition, such additional payment
and any supplemental payments shall in no event be made later than the end of
the calendar year that follows the calendar year in which the related taxes are
remitted to the appropriate tax authorities, or such other specified time or
schedule that may be permitted under Section 409A of the Code.

 

B. Severance Pay Benefit.

If a Severance Benefit under Section IV(a)(i) becomes payable upon completion of
six or more months of Continuous Service and at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix B, then the
Severance Pay Benefit shall be:

 

  1. 1.5 times annual Regular Earnings plus 1.0 times the target bonus under the
Company’s annual bonus plan applicable to the Participant for the bonus year in
which employment terminates, prorated for the number of months of employment in
the bonus year.

 

27



--------------------------------------------------------------------------------

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan (or
other arrangement as provided herein) until the earlier of (a) the end of the
eighteen (18)-month period following the date of Separation from Service or
(b) the date the Participant secures comparable group health plan coverage from
another employer. During the period of such continued medical care coverage
which is coincidental with the Participant’s COBRA continuation period, the
Company shall pay its share of the monthly premium (if any) for group health
plan coverage to the same extent it pays for coverage for similarly situated
active employees; provided, however, that such payment shall be contingent upon
the Participant’s timely payment of the employee portion of any monthly premium.
Following the completion of such COBRA continuation coverage, the same
arrangement shall continue in effect, to the extent such coverage is provided by
one more insured group health plans maintained by the Company for its current
and former employees. In the absence of such insured plans, the Participant
shall, following the expiration of the COBRA coverage period, obtain medical
care insurance for himself or herself and his or her eligible family members.
The Participant shall submit appropriate evidence of each periodic premium paid
for such insurance within sixty (60) days after the required premium payment
date, and to the extent such premium payment represents the cost of medical care
coverage at a level not greater than the level of coverage in effect for the
Participant and his or her eligible family members at the end of the COBRA
coverage period, the Company shall within thirty (30) days after such submission
reimburse the Participant for the portion of that premium payment in excess of
the monthly premiums the Participant would have paid for the comparable period
of such coverage under the Company’s group health plan had the Participant
continued to be covered under such plan. During the period such medical care
coverage remains in effect hereunder following the COBRA continuation period,
the following provisions shall govern the arrangement: (a) the amount of medical
care expenses or premium payments eligible for reimbursement in any one calendar
year of such coverage (or any in-kind medical care coverage provided in any one
calendar year) shall not affect the amount of expenses or premium payment
eligible for reimbursement (or the in-kind benefits to be provided) in any
subsequent calendar year for which medical care coverage is to be provided
hereunder; (ii) any reimbursement of medical care expenses or premium payments
covered hereunder shall be made by the Company as soon as administratively
practicable following the incurrence of those expenses or premium payments, but
in no event later than the close of the calendar year following the calendar
year in which those expenses or premium payments are made or incurred; and
(iii) the right to such continued medical care coverage cannot be liquidated or
exchanged for any other benefit. Further, as a condition of the coverage
provided under this section B.2, the Participant will be required to notify the
Company upon securing comparable coverage from another employer during such
eighteen (18)-month period. The period of continuation coverage provided by the
Company shall reduce the number of months of continuation coverage which the
Participant (including, if applicable, the Participant’s eligible family
members) is entitled to receive under COBRA.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

28



--------------------------------------------------------------------------------

APPENDIX C

Vice President and Senior Advisor

Severance Benefits

 

A. Change in Control Severance Pay Benefit – For All Vice Presidents and Senior
Advisors.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable either within
the 12-month period following a Change in Control or within the applicable
period, as specified in the definition thereof in Section 11(d) of the 2004
Equity Incentive Plan, that precedes such Change in Control (the “Change in
Control Period”), the Severance Pay Benefit shall be:

 

  1. 1.5 times annual Regular Earnings, plus 1.5 times the greater of (a) the
last bonus paid under the Company’s annual bonus plan applicable to the
Participant or (b) the target bonus under the Company’s annual bonus plan
applicable to the Participant for the bonus year in which employment terminates.

 

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan until the earlier of (a) the end of the eighteen (18)-month period
following the date of Separation from Service or (b) the date the Participant
secures comparable group health plan coverage from another employer. During the
period of such continued medical care coverage (which is coincidental with the
Participant’s COBRA continuation period), the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provided, however,
that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Further, as a condition of the
coverage provided under this section A.2, the Participant will be required to
notify the Company upon securing comparable coverage from another employer
during such eighteen (18)-month period. The period of continuation coverage
provided by the Company shall reduce the number of months of continuation
coverage which the Participant (including, if applicable, the Participant’s
eligible family members) is entitled to receive under the COBRA.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

  4.

An additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an

 

29



--------------------------------------------------------------------------------

 

amount equal to the excise tax imposed pursuant to Section 4999 of the Code on
the Severance Pay Benefit and any other payment in the nature of compensation
that constitutes a “parachute payment” under Section 280G of the Code (the
“Excise Tax”). All calculations required pursuant to this provision shall be
performed by an independent registered public company accounting firm retained
by the Company for such purpose and shall be based on information supplied by
the Company and the Participant. For any parachute payments occurring at the
time of the Change in Control, the relevant calculations shall be completed
within ten (10) business days after the effective date of such Change in
Control, and for any parachute payments attributable to the Participant’s
Separation from Service, the calculations shall be completed within ten
(10) business days after the effective date of such Separation from Service.
Such calculations shall be conclusive and binding on all interested persons. The
additional payment resulting from such calculations shall be made to the
Participant within ten (10) business days following the completion of such
calculations or (if later) at the time the related Excise Tax is remitted to the
appropriate tax authorities. In the event that the Participant’s actual Excise
Tax liability is determined by a Final Determination to be greater than the
Excise Tax liability taken into account for purposes of the additional payment
initially made to the Participant pursuant to the preceding provisions of this
section A.4, then within forty-five (45) days following that Final
Determination, the Participant shall notify the Company of such determination,
and a new Excise Tax calculation based upon that Final Determination shall be
made within the next forty-five (45) days. The Company shall make a supplemental
tax gross up payment (as calculated in the same manner as the initial payment
hereunder) to the Participant attributable to that excess Excise Tax liability
within ten (10) business days following the completion of the applicable
calculations or (if later) at the time such excess tax liability is remitted to
the appropriate tax authorities. In the event that the Participant’s actual
Excise Tax liability is determined by a Final Determination to be less than the
Excise Tax liability taken into account for purposes of the additional payment
made to him or her pursuant to the preceding provisions of this section A.4,
then the Participant shall refund to the Company, promptly upon receipt, any
federal or state tax refund attributable to the Excise Tax overpayment. For
purposes of this section A.4, a “Final Determination” means an audit adjustment
by the Internal Revenue Service that is either (i) agreed to by both the
Participant and the Company (such agreement by the Company to be not
unreasonably withheld) or (ii) sustained by a court of competent jurisdiction in
a decision with which the Participant and the Company concur or with respect to
which the period within which an appeal may be filed has lapsed without a notice
of appeal being filed. Notwithstanding anything to the contrary in the
foregoing, the additional payment and any supplemental payments under this
section A.4 shall be subject to the hold-back provisions of Section V(b) of the
Plan, to the extent those payments relate to any amounts and benefits provided
hereunder that constitute parachute payments attributable to the Participant’s
Separation from Service. In addition, such additional payment and any
supplemental payments shall in no event be made later than the end of the
calendar year that follows the calendar year in which the related taxes are
remitted to the appropriate tax authorities, or such other specified time or
schedule that may be permitted under Section 409A of the Code.

 

30



--------------------------------------------------------------------------------

B. Severance Pay Benefit for Vice Presidents with at least Six Months of
Continuous Service

For Vice Presidents who have completed six or more months of Continuous Service
at the time they become eligible for a severance benefit under Section IV(a)(i),
if the Severance Pay Benefit becomes payable at any time other than the Change
in Control Period as defined in paragraph A of this Appendix C, then the
Severance Pay Benefit shall be:

 

  1. 1.0 times annual Regular Earnings.

 

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the twelve (12)-month period following the
date of Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provide, however,
that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Further, as a condition of the
coverage provided under this section B.2, the Participant will be required to
notify the Company upon securing comparable coverage from another employer
during such twelve (12)-month period. The period of continuation coverage
provided by the Company shall reduce the number of months of continuation
coverage which the Participant (including, if applicable, the Participant’s
eligible family members) is entitled to receive under COBRA.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

C. Severance Pay Benefit for Vice Presidents with less than Six Months of
Continuous Service

For Vice Presidents who have not completed six or more months of Continuous
Service but are otherwise eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable at any time other
than the Change in Control Period as defined in paragraph A of this Appendix C,
then the Severance Pay Benefit shall be:

 

  1. 4 months of Regular Earnings.

 

31



--------------------------------------------------------------------------------

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the four (4)-month period following the date
of Separation from Service or (b) the date the Participant secures comparable
group health plan coverage from another employer. During the period of such
continued medical care coverage, the Company shall pay its share of the monthly
premium (if any) for group health plan coverage to the same extent it pays for
coverage for similarly situated active employees; provide, however, that such
payment shall be contingent upon the Participant’s timely payment of the
employee portion of any monthly premium. Further, as a condition of the coverage
provided under this section C.2, the Participant will be required to notify the
Company upon securing comparable coverage from another employer during such four
(4)-month period. The period of continuation coverage provided by the Company
shall reduce the number of months of continuation coverage which the Participant
(including, if applicable, the Participant’s eligible family members) is
entitled to receive under COBRA.

 

  3. Outplacement services for 1 month following the date of Separation from
Service.

Senior Advisors shall not be entitled to any benefits under Sections B and C of
this Appendix C.

 

32



--------------------------------------------------------------------------------

APPENDIX D

Severance Benefits for Eligible Employees

other than Chief Executive Officer,

Executive Vice President,

Senior Vice President,

Vice President and Senior Advisor

This Appendix is effective for covered individuals who cease Employee status on
or after May 8, 2007, unless they have a pre-existing contract providing a
different level of severance pay.

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable within the
12-month period following a Change in Control (the “Change in Control Period”),
then regardless of the period of Continuous Service the Severance Pay Benefit
shall be:

 

  1. Eligible Employees in Grades 31 through 34:

 

  1. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 52 weeks of Regular Earnings and a minimum of 22 weeks of Regular
Earnings.

 

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan until the earlier of (a) the end of the severance payment period
following the date of Separation from Service or (b) the date the Participant
secures comparable group health plan coverage from another employer. During the
period of such continued medical care coverage, the Company shall pay its share
of the monthly premium (if any) for group health plan coverage to the same
extent it pays for coverage for similarly situated active employees; provided,
however, that such payment shall be contingent upon the Participant’s timely
payment of the employee portion of any monthly premium. Further, as a condition
of such coverage, the Participant will be required to notify the Company upon
securing comparable coverage from another employer during the severance payment
period. The period of continuation coverage provided by the Company shall reduce
the number of months of continuation coverage which the Participant (including,
if applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

33



--------------------------------------------------------------------------------

  2. Eligible Employees in Grades 25 through 30:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provide, however,
that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Further, as a condition of such
coverage, the Participant will be required to notify the Company upon securing
comparable coverage from another employer during the severance payment period.
The period of continuation coverage provided by the Company shall reduce the
number of months of continuation coverage which the Participant (including, if
applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  c. Outplacement services for 3 months following the date of Separation from
Service.

 

  3. Eligible Employees in Grades 21 through 24:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 26 weeks of Regular Earnings and a minimum of 9 weeks of Regular
Earnings.

 

  b.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provided, however,

 

34



--------------------------------------------------------------------------------

 

that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Further, as a condition of such
coverage, the Participant will be required to notify the Company upon securing
comparable coverage from another employer during the severance payment period.
The period of continuation coverage provided by the Company shall reduce the
number of months of continuation coverage which the Participant (including, if
applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  c. Outplacement services for 1week following the date of Separation from
Service.

 

B. General Severance Pay Benefit.

If a Severance Benefit under Section IV(a)(i) becomes payable upon completion of
six or more months of Continuous Service and at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix D, then the
Severance Pay Benefit shall be:

 

  1. Eligible Employees in Grades 31 through 34.

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provide, however,
that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Further, as a condition of such
coverage, the Participant will be required to notify the Company upon securing
comparable coverage from another employer during the severance payment period.
The period of continuation coverage provided by the Company shall reduce the
number of months of continuation coverage which the Participant (including, if
applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

35



--------------------------------------------------------------------------------

  c. Outplacement services for 3 months following the date of Separation from
Service.

 

  2. Eligible Employees in Grades 25 through 30:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; provided, however,
that such payment shall be contingent upon the Participant’s timely payment of
the employee portion of any monthly premium. Further, as a condition of such
coverage, the Participant will be required to notify the Company upon securing
comparable coverage from another employer during the severance payment period.
The period of continuation coverage provided by the Company shall reduce the
number of months of continuation coverage which the Participant (including, if
applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  c. Outplacement services for 3 months following the date of Separation from
Service.

 

  3. Eligible Employees in Grades 21 through 24:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 26 weeks of Regular Earnings and a minimum of 9 weeks of Regular
Earnings.

 

  b.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Separation from Service or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued

 

36



--------------------------------------------------------------------------------

 

medical care coverage, the Company shall pay its share of the monthly premium
(if any) for group health plan coverage to the same extent it pays for coverage
for similarly situated active employees; provided, however, that such payment
shall be contingent upon the Participant’s timely payment of the employee
portion of any monthly premium. Further, as a condition of such coverage, the
Participant will be required to notify the Company upon securing comparable
coverage from another employer during the severance payment period. The period
of continuation coverage provided by the Company shall reduce the number of
months of continuation coverage which the Participant (including, if applicable,
the Participant’s eligible family members) is entitled to receive under COBRA.

 

  c. Outplacement services for 1 week following the date of Separation from
Service.

 

C. General Severance Pay Benefit Without Six Months of Continuous Service.

For Eligible Employees in Grades 21 through 34 who have not completed six or
more months of Continuous Service but are eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable at any time other
than within the Change Control Period as defined in paragraph A of this Appendix
D, then the Severance Pay Benefit shall be:

 

  1. 4 weeks of Regular Earnings.

 

  2. Continuation of coverage under and Company contributions toward the cost of
the Company’s medical benefit plans for the period of severance pay. Such
continuation period shall reduce the period of COBRA coverage to which the
Participant is entitled. At the end of this period of continuation coverage the
Participant may, at his or her own expense, continue COBRA coverage for the
remainder of the period, if any, for which the Participant is eligible under
COBRA.

 

  3. Outplacement services for 1 week following the date of Separation from
Service.

 

37